TRIAL COURT OFFICIAL’S
                 REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                          FILED IN
                                                                                   12th COURT OF APPEALS
Court of Appeals No. (If known) : 12-                                                   TYLER, TEXAS
                                                                                   11/27/2017 2:08:39 PM
Trial Court Style: STATE OF TEXAS VS. JUSTIN MEREDITH                                     PAM ESTES
                                                                                            Clerk
Trial Court & County: 87TH JUDICIAL DISTRICT COURT
                     Trial Court No.: 87CR16-32863

Date Trial Clerk’s Record Originally Due: 10.16.2017

Date Court Reporter’s/Recorder’s Record Originally Due:

Anticipated Number of Pages of Record:

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s: (Check all that apply-attach additional pages if necessary.)

___     to the best of my knowledge, the Appellant has made no claim of indigence and has failed to
        either pay the required fee or to make arrangements to pay the fee for preparing the record.

___     my duties listed below preclude working on this record:

_X__    Other. (Explain): I was unaware of this appeal until today 11.27.2017 when asked about it by
        court reporter Ellen Earles.

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by 12.11.2017 and I
hereby request and additional 55 days within which to prepare it. TEX.R.APP.P.37.3.


In compliance with TEX.R.APP.P.9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the trial Court’s judgment or order being appealed. I further certify by my signature
below that the information contained in this notice is true and within my personal knowledge.

November 27, 2017                         ___________________________________
Date                                                     Signature
903-723-7823                              Teresa Woodall
Office Phone Number                       Printed Name

                                          Deputy Clerk
                                          Official Title
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the
        service and must state:

        (1)     the date and manner of service;
        (2)     the name and address of each person served; and
        (3)     if the person served is a party’s attorney, the name of the party represented by that
                attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                   Lead Counsel for APPELLEE(S):

Name:           MARK CARGILL                     Name: ALLYSON MITCHELL
Address:        701 N. ELM STREET                Address:      500 N CHURCH RM 38
                PALESTINE, TX 75801                            Palestine, TX 75801
Phone No.:      903-729-8011                     Phone No:     903-723-7400
Attorney For:   JUSTIN MEREDITH                  Attorney For: STATE OF TEXAS




Additional information, if any: